Exhibit 10.4

 
NUKKLEUS INC.
525 Washington Blvd.
Jersey City, New Jersey  07310
 
June 3, 2016
 
 
Markos A. Kashiouris
IBIH Limited
2, Iapetou Street, Agios Athanasios
4101 Limassol
Cyprus
 
Re: Stock Purchase Agreement (the “Agreement”) dated May 27, 2016 between
Nukkleus Inc., IBIH Limited, Terra (FX) Offshore Limited, Ludico Investments
Limited, Currency Mountain Holdings LLC and the Other Sellers Party Hereto
 
Dear Mr. Assentato:
 
Reference is hereby made to the Agreement. All terms not defined herein shall
have the meaning as set forth in the Agreement. It is hereby agreed to by the
parties that the Payment Date shall be defined as a date no later than June 7,
2016. Accordingly, all parties agree that the $825,000 balance owed of the Cash
Purchase Price will be paid to IBIH Limited no later than June 7, 2016.
 
We kindly request that you execute this letter below indicating that you agree
with the above amendment and statements.
 
 
Sincerely,
 
Nukkleus Inc.
 
 
By: /s/ Emil Assentato
Name: Emil Assentato
Title: CEO
 



 

AGREED AND ACKNOWLEDGED:
 
 
 
 
 
IBIH LIMITED
 
 
 
 
 
By: /s/ Markos A. Kashiouris
 
 
Name: Markos A. Kashiouris
 
 
Title:
 
 
 
 
 
Terra FX (Offshore) Limited
 
Ludico Investments Ltd.
 
 
 
By:/s/ Markos A. Kashiouris  

 
By:/s/ Petros Economides Name: Markos A. Kashiouris

 
Name: Petros Economides Title: Authorized Person
 
Title: Authorized Person



 
 
